Citation Nr: 1315962	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  06-39 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disorder to account for left ankle pain, including as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for a chronic disorder to account for right ankle pain, including as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for a left leg disorder, including as secondary to service-connected lumbar spine disability.

4.  Entitlement to service connection for a right leg disorder, including as secondary to service-connected lumbar spine disability.

5.  Entitlement to an initial disability rating higher than 10 percent prior to January 18, 2005, and higher than 20 percent thereafter for a lumbar spine disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to March 1987 and with the Army National Guard beginning on August 8, 2005 with periods of active duty from October 2008 to October 2009, October 2010 to August 2011, May 2010 to May 2011, September 2010 to January 2011, and December 2011 to December 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (May 2004) and Montgomery, Alabama (September 2005).  In May 2004, the RO granted service connection for a lumbar spine disability assigned at 10 percent effective June 18, 2003 and denied service connection for left and right ankle disorders.  In September 2005, the RO increased the 10 percent disability rating for a lumbar spine disability to 20 percent disabling effective January 18, 2005, denied service connection for left and right leg disorders, and confirmed the prior denial of service connection for left and right ankle disorders.  

The Veteran was advised of the September 2005 rating decision that increased the disability rating for the service-connected lumbar spine disability, but did not express agreement with the decision or withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an initial or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the assigned 10 percent and 20 percent disability ratings are not the maximum benefits available for the service-connected disability, this appeal continues for the respective rating periods.  

In a December 2006 substantive appeal, via a VA Form 9, the Veteran indicated his desire to be scheduled for a Travel Board hearing before a Veterans Law Judge.  However, in a July 2007 letter, he changed his request for a Travel Board hearing to a Decision Review Officer Hearing at the RO.  The Veteran was scheduled for a hearing on November 2008, but he failed to report at that time and has not provided any cause for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.704(d) (2012).

In a May 2012 decision, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  In April 2013, the Veteran's representative submitted additional evidence, to include a statement from the Veteran and February 2013 private treatment records, with a waiver of initial RO consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issues of an initial disability rating higher than 10 percent prior to January 18, 2005, and higher than 20 percent thereafter for a lumbar spine disability and service connection for left and right ankle disorders and left and right leg disorders has been obtained.

2.  The Veteran was treated for left and right ankle pain while in service which resolved and did not manifest in a left or right ankle disorder during active service.

3.  The Veteran does not have a diagnosis of a chronic disorder to account for left or right ankle pain at any time during the course of the appeal.

4.  The current radiculopathy of the left leg is causally related to the service-connected lumbar spine disability.  

5.  The current radiculopathy of the right leg is causally related to the service-connected lumbar spine disability.  

6.  From June 18, 2003 to January 17, 2005, the service-connected lumbar spine disability more closely approximated a manifestation of limited forward flexion, at worst, to 70 degrees, limited combined range of motion, at worst, to 210 degrees, painful motion, and diagnoses of a lumbar strain and degenerative disc disease.  

7.  As of January 18, 2005, the service-connected lumbar spine disability more closely approximates a manifestation of limited forward flexion, at worst, to 40 degrees, limited combined range of motion, at worst, to 100 degrees, painful motion, tenderness, muscle spasm, and diagnoses of degenerative disc disease, degenerative joint disease, spondylosis, and scoliosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic disorder to account for left ankle pain, including as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

2.  The criteria for service connection for a chronic disorder to account for right ankle pain, including as secondary to service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left leg disorder as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right leg disorder as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

5.  The criteria for an initial disability rating higher than 10 percent prior to January 18, 2005, and higher than 20 percent thereafter for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 5242 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2005 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date.

Although this notice was not issued before the September 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claims were readjudicated in a December 2006 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, service personnel records, October 2009 VA outpatient treatment record, private treatment records, statements from the Veteran, statements from the Veteran's wife and prior co-worker, and VA examination reports dated May 2004, April 2005, May 2005, and November 2012.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Pursuant to the Board's May 2012 remand instructions, the RO arranged for the November 2012 VA disability benefits questionnaire (DBQ) examinations.  These examination reports reflect that the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  Hence, the Board concludes that the November 2012 examination is adequate and substantially complied with the May 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  The RO also obtained and associated with the claims file the Veteran's outstanding service personnel records, to include the exact dates of when the Veteran served in the Army National Guard, and readjudicated the claims in a January 2013 supplemental statement of the case (SSOC).  VA's duty to assist is met.   

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations 

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Chronic Disorder to account for 
Left and Right Ankle Pain 

The Veteran contends that left and right ankle disorders resulted from fractures he sustained during his initial period of active duty from August 1983 to March 1987 or are caused or aggravated by the service-connected lumbar spine disability.  Thus, the Board considers whether service connection is warranted for a chronic disorder to account for left and right ankle pain on direct and secondary bases.

First, with regard to service connection on a direct basis, service treatment records show that in May 1986, the Veteran complained of left ankle pain.  There were objective findings of swelling and a little tenderness, the Veteran was assessed, per x-ray results, of a possible small chip fracture of the medial malleolus, and was treated with a soft cast and light duty.  Approximately two weeks later, the Veteran underwent an in-service physical examination which documented no abnormalities for the feet, and on the associated report of medical history, he stated "I am in good health.  I'm not taking any medication at the present time," marked "no" for having or ever having had or a history of bone, joint, or other deformity, and there was no documentation by the physician regarding the ankles.     

Thereafter, in November 1986, the Veteran sought treatment after twisting the right ankle while playing basketball.  He reported persistent pain and objective findings showed swelling over the lateral malleolus, some tenderness to palpation without bony abnormality or exquisite tenderness, and the Veteran was able to walk on it.  He was diagnosed with a right ankle sprain and treated with ice, wrap, and crutches.  Less than one year later, the Veteran underwent a July 1987 enlistment examination for the Army National Guard.  No abnormalities were documented for the feet, and on the July 1987 report of medical history, his present health was characterized as excellent, he marked "no" for having or ever having had or a history of bone, joint, or other deformity, and there was no documentation by the physician regarding the ankles.     

On VA examination through QTC Medical Services (QTC) in May 2004, the Veteran reported symptoms of constant ankle pain.  Objective findings of the ankles showed the joints' general appearance as within normal limits with no deformity and the Veteran exhibited full range of motion.  X-ray results of the ankles were within normal limits and did not show any evidence of previous fractures.  The examiner concluded there is no record of fractured ankles and no diagnosis was rendered for the left and right ankles because "the condition is resolved." 
 
Approximately one year later, the Veteran underwent a VA examination for the feet in May 2005.  He complained of pain in the ankles for the past 17 or 18 years, which the Board dates back to approximately 1988 or 1989.  He also reported use of bilateral ankle support and shoe inserts.  X-ray results revealed the ankles as within normal limits. 

Private treatment records show, with regard to the ankles, that in January 2005, the Veteran complained of pain and a history of fractures in the military about 15 years ago.  Objective findings showed both ankles without any abnormality and he was assessed with chronic bilateral ankle pain.  In November 2009, he complained of low back pain radiating into the posterolateral aspect of the left ankle, but following clinical evaluation, there was no diagnosis rendered for the reported left ankle pain.  In November 2012, the Veteran complained of left ankle pain and was assessed with edema of the bilateral ankles. 

Most recently, the Veteran underwent a VA DBQ examination for the feet in November 2012.  The examiner noted the Veteran's 1986 diagnoses of bilateral ankle sprains and current complaints of left and right ankle pain.  X-rays of the ankles showed tiny left plantar heel spur, which the Board notes is a diagnosis relating to the foot and not the ankle.  After a review of the claims file and clinical evaluation, the examiner concluded there is no objective pathology in the ankle.  As a result, he opined it is as likely as not that the Veteran's service injuries resolved and are not the cause of ankle pain.

After a review of the evidentiary record, the Board finds the competent, credible, and probative evidence of record does not show the Veteran has a current diagnosis of a chronic disorder to account for left and right ankle pain.  

The February 2005 VCAA letter informed the Veteran that he must have evidence of a current disability for these claimed disorders.  He has not presented any competent and probative evidence nor has he provided any information as to where VA could obtain such evidence.  The Board particularly notes that an assessment of edema of the bilateral ankles, as noted in the November 2012 private treatment record, does not support a finding of a diagnosed left and right ankle disability.  In addition, the Veteran's documented symptoms of left and right ankle pain pursuant to multiple private treatment sessions and at the May 2004, May 2005, and November 2012 VA examinations.  However, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability.  Accordingly, the service connection criteria requiring the presence of a current "disability" have not been met and service connection cannot be granted for symptoms of a disability.  See Brammer, 3 Vet. App. at 225.

The Board acknowledges that the Veteran's representative asserted in an April 2013 informal hearing presentation that the Veteran's neurological problems in the ankles were not addressed in the November 2012 VA DBQ medical opinion.  However, the Board finds there is no indication that further development is necessary for these claimed disorders as the issue in dispute is whether the Veteran a current disability to account for symptoms of left and right ankle pain and the evidentiary record does not indicate that such a disability currently exists.  Pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Further, even if the Board obtained another opinion based on the assumption that the Veteran did, in fact, have a neurological "disability" for VA purposes, in light of the fact that objective findings from neurological testing of the left and right ankles were absent of pathology in the November 2012 VA DBQ examination report, the Board finds no basis for more development of this case beyond what has been undertaken over many years.  Further investigation of this issue is simply not warranted.  

The Board acknowledges the Veteran's submission of multiple lay statements.  Specifically, at the May 2004 VA examination, he reported injuring his left ankle while serving in Korea during physical training activities and two months later injuring the right ankle.  In January 2005, he noted the left and right ankles were damaged in Seoul, Korea while performing physical training and was treated for torn ligaments.  He asserted that ligament damage does not show up on x-rays thus his disability was not properly diagnosed, and he currently has severe pain severe since as a result of the torn ligaments.  In a December 2005 notice of disagreement, he stated that he injured his left and right ankles in Seoul, Korea during physical training.  At the May 2005 VA examination, the Veteran reported that during physical training in 1985 in Korea, he took a bad fall and fractured the right ankle and tore the ligaments.  He was put in a cast for three to four weeks but did not have surgery.  When the cast was taken off, he was given ace bandages, cold packs, and Motrin.  He also reported fracturing his left ankle which was put in a soft cast, but noted this is not in his medical records.

In a March 2006 statement, the Veteran's wife reported her observations of the Veteran stop more frequently while driving because of ankle pain, wear cushions in all of his shoes to support the ankles, and limited from performing the basic functions of driving, walking, running, and some yard work because of ankle pain.

The Board acknowledges the service personnel records affirm the Veteran served in Korea from January 1986 to March 1987 and that the Veteran is competent to describe symptoms regarding his claimed disorders as they come to him through his senses.  His concerns have not been ignored.  The Veteran's wife is also competent to report her observations of the Veteran's physical disability picture.  However, they are not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a chronic disorder to account for the left and right ankle pain.  See Layno, 6 Vet. App. at 470; Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board finds the Veteran's assertions of in-service left and ankle fractures are inconsistent with the other medical evidence documented at the time of injury and treatment during service and x-ray results since separation from service.  As noted above, the May 1986 service treatment record revealed his complaint of left ankle pain and x-ray results of a possible small chip fracture, and the November 1986 service treatment record notes a diagnosis of a right ankle sprain.  In addition, the May 2004 VA examiner noted that x-ray results of the left and right ankles did not show evidence of previous fractures.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of a history of left and right ankle fractures during service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board now turns to whether service connection is warranted on a secondary basis for these claims on appeal.  As discussed above, the Board finds the Veteran does not have a diagnosis of a chronic disorder to account for left or right ankle pain at any time during the course of the appeal.  As such, the first criteria to establish service connection on a secondary basis that a current disability exists has not been met.  Moreover, the November 2012 VA DBQ examiner also opined that it is as likely as not that the Veteran's back problem did not cause or aggravate the ankles.   

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claims for service connection for a chronic disorder to account for left and right ankle pain, and these claims must be denied on direct and secondary bases.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Left and Right Leg Disorders

The Veteran's primary contention is that his left and right leg pain is a result of his service-connected lumbar spine disability. 

First, the evidence shows a current diagnosis of radiculopathy of the left and right legs, as noted in November 2009 and February 2013 private treatment records upon magnetic resonance imaging (MRI) testing of the lumbar spine.  The Veteran was also assessed with radiculopathy of the left leg in an August 2009 private treatment record.  

The Board acknowledges that pursuant to a November 2012 VA DBQ examination for knee and lower leg conditions, there were no objective findings of tenderness or pain to palpation for joint line or soft tissues of either knee and x-ray results showed minimal early degenerative change of the knees.  The examiner concluded that the knees are normal for age and there is no objective pathology in the knees.  Moreover, pursuant to VA examinations in May 2004, April 2005, and November 2012, as well as an October 2009 VA outpatient treatment record, there were no objective findings of radiculopathy of the left and right legs upon neurological testing.  Nonetheless, the Board finds that pursuant to the Veteran's claims on appeal for left and right leg disorders, not just limiting to the knee, the weight of the evidentiary record shows the Veteran has a current disability, specifically radiculopathy of the left and right legs.   

Second, the Veteran is service connected for a lumbar spine disability, as the issue was granted in a May 2004 rating decision.  Thus, the criteria for the existence of a service-connected disability is met.

Lastly, after reviewing the lay and medical evidence of record, the Board finds that the evidence demonstrates the Veteran's radiculopathy of the left and right legs are proximately due to the service-connected lumbar spine disability.    

Pursuant to the Veteran's private treatment sessions, an October 2003 record noted pain radiating to the left/right leg.  In March 2009, a physician noted straight leg raise elicited pain in the left hip and sciatica as an existing or possible diagnosis.  The Veteran was diagnosed, in pertinent part, with severe back pain with left leg radiculopathy in August 2009.  In November 2009, the Veteran also exhibited mildly positive straight leg raises bilaterally and was assessed with lumbar radiculopathy, and a service treatment record diagnosed "nerve damage" in both legs.   

Upon private clinical evaluation in February 2013, there were positive findings of tingling and numbness, the straight leg raise increased posterior thigh pain bilaterally, and the Veteran was assessed, in pertinent part, with low back pain (primary) and radiculopathy.  The physician recommended the Veteran repeat the lumbar MRI to further evaluate for a bilateral sacroiliac (SI) radiculopathy which may be followed up with an electromyograph (EMG)/nerve conduction study depending on the results of the study.  Approximately 12 days later, the Veteran underwent a MRI of the lumbar spine and the private physician affirmed the Veteran's diagnoses of low back pain and radiculopathy. 

Moreover, during the pendency of this appeal, the Veteran complained of back pain travelling to the legs at the May 2004 VA QTC examination.  At January 2009 and August 2009 private treatment sessions, respectively, the Veteran complained of left hip pain radiating to the knee with no trauma, and back/leg pain continues and getting worse.  A May 2009 Line of Duty determination noted the Veteran's complaint of extreme pain in the left hip radiating to the left knee and leg.  At a November 2009 private treatment session, the Veteran complained of chronic low back pain which radiates down the posterior aspect of both legs, and the physician noted that symptoms are more significant and severe and radiate more distally on the left than on the right.  

The Veteran informed the November 2012 VA DBQ examiner that the back pain goes down the back of the legs to the knees and his legs tingle and sometimes are numb.  Most recently, at a February 2013 private treatment session, the Veteran complained of low back pain with radiation into the right greater than left posterior thighs to the knees and reported that lower extremity pain began eight or nine years ago, which the Board dates back to approximately 2004 and 2005.  

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for left and right leg disorders as secondary to the service-connected lumbar spine disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310. 

Disability Rating Legal Criteria and Analysis for Lumbar Spine Disability

In a January 2005 statement, the Veteran asserted his physical limitations due to back pain are far more than 10 percent disabling.  In a December 2005 notice of disagreement, he noted that since the assignment of the 20 percent evaluation, he was placed on Vicodin for back pain relief.  In a December 2006 substantive appeal, via a VA Form 9, the Veteran reported the back disability has worsened; he is constantly taking medication to combat the pain, and believes he should have an evaluation of 50 percent for the back.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Therefore, The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim on appeal.  See Gonzales, 218 F.3d at 1380-81.

Pursuant to the rating criteria for the spine, the Veteran's service-connected lumbar spine disability is rated at 10 percent disabling from June 18, 2003 to January 17, 2005 for limited forward flexion, at worst, to 70 degrees, limited combined range of motion to 210 degrees, and painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  The service-connected disability is also rated at 20 percent disabling as of January 18, 2005 for limited forward flexion, at worst, to 40 degrees, limited combined range of motion to 100 degrees, painful motion, tenderness, muscle spasm, and scoliosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine, see also diagnostic code 5003).  

Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

The rating criteria, in pertinent part, provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Again, these ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

A.  Rating from June 18, 2003 to January 17, 2005

Upon clinical evaluation at the May 2004 VA QTC examination, the Veteran demonstrated posture and gait within normal limits and leg length from the anterior superior iliac spine to the medial malleolus was 104 centimeters on the right and on the left.  He did not require the use of an assistive device for ambulation and there were no complaints or objective findings of muscle spasm, tenderness, or ankylosis of the spine.  On range of motion testing of the thoracolumbar spine, the Veteran exhibited limited flexion to 80 degrees, limited extension to 20 degrees, full bilateral flexion to 30 degrees, and full bilateral rotation to 30 degrees.  His combined range of motion was 220 degrees.  The Veteran was diagnosed with developmental anomaly of the lumbosacral junction, per x-ray results, with lumbar strain.    

An October 2003 private treatment record documents the Veteran's range of motion testing of the lumbar spine limited to 70 degrees flexion, limited to 20 degrees extension, full bilateral flexion to 30 degrees, and full bilateral rotation to 30 degrees.  His combined range of motion was 210 degrees.  Objective testing revealed tenderness to palpation on the left at L5 and on the right at L4 and L5.

After a full review of the record, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 10 percent for the service-connected lumbar spine disability from June 18, 2003 to January 17, 2005.  As discussed above, even after consideration of any functional loss due to pain, the evidence of record indicates the service-connected disability more closely approximates a manifestation of limited forward flexion, at worst, to 70 degrees, limited combined range of motion, at worst, to 210 degrees, painful motion, and diagnoses of a lumbar strain and degenerative disc disease under Diagnostic Code 5237.  Additionally, the evidentiary record did not demonstrate findings of limited flexion greater than 30 degrees but less than 60 degrees or 30 degrees or less, combined range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis of the thoracolumbar spine, or arthritis.

B.  Rating as of January 18, 2005

On VA examination in April 2005 for the spine, the Veteran demonstrated limited range of motion testing of the lumbar spine, as evidenced by flexion to 40 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 15 degrees.  His combined range of motion was 100 degrees with pain throughout.  X-ray results revealed degenerative disc disease at L5-S1 with the appearance of a calcification between the sacrum and the transverse process of L5 on the left.  The examiner also noted the Veteran's slow gait, reportedly due to pain, with no limp or use of an assistive device, and objective findings of some paraspinal muscle spasm on palpation with forward flexion and global tenderness with palpation.  The Veteran was diagnosed with lumbosacral strain and degenerative disc disease.

At the November 2012 VA DBQ examination, the Veteran reported his back has gotten worse with daily pain, has not had surgery or injects, and does not use any assistive device for locomotion.  On range of motion testing of the thoracolumbar spine, the Veteran exhibited limited flexion to 75 degrees, limited extension to 30 degrees, and full bilateral rotation and flexion to 30 degrees.  His combined range of motion was 225 degrees.  There were no objective findings of muscle atrophy, localized tenderness or pain to palpation, guarding, or muscle spasm of the thoracolumbar spine.  There were also no scars related to the service-connected lumbar spine disability.  X-ray results showed findings of arthritis and the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine.   

Pursuant to private treatment sessions, the Veteran was diagnosed with degenerative joint disease of the lumbar spine in January 2009.  In July 2009, the Veteran underwent a MRI, which the physician concluded revealed (1) minimal dextrorotary scoliosis of the thoracolumbar spine, (2) central disc protrusion at L5-S1 with minimal buckling of the ligamentum flavum and moderate hypertrophy of the bilateral posterior facets resulting in minimal narrowing of the central spinal canal, (3) diffusely bulging annuli at L3-4 and L4-5, and (4) small Schmorl's node present along the superior right lateral endplate of the L5 vertebral body.  An August 2009 record affirmed the Veteran's diagnosis of severe back pain and degenerative joint disease.  In November 2009, there were objective findings of tenderness to palpation throughout the lumbar spine and the Veteran was assessed, in pertinent part, with lumbar degenerative disc disease.  Most recently, in February 2013, a private physician noted the Veteran's lumbar flexion greater than extension increases low back pain; however, the clinical findings of range of motion testing in degrees were not documented.

An October 2009 VA outpatient treatment record shows the Veteran reported an exacerbation of pain in the lower back while getting off an exercise bike in the gym for physical training.  Clinical evaluation revealed a normal gait and stance, tenderness to palpation over the left SI joint and in the left paraspinous muscles, muscle spasms, and abnormal decreased flexion without pain of the thoracolumbar spine.  The Board notes that range of motion testing in degrees was not documented.  

After a full review of the record, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 20 percent for the service-connected lumbar spine disability as of January 18, 2005.  As discussed above, the evidence of record indicates the service-connected disability more closely approximates a manifestation of limited forward flexion, at worst, to 40 degrees, limited combined range of motion, at worst, to 100 degrees, painful motion, tenderness, muscle spasm, and diagnoses of degenerative disc disease, degenerative joint disease, spondylosis, and scoliosis under Diagnostic Code 5242.  Additionally, even with consideration of functional loss due to pain, the evidentiary record did not demonstrate findings of limited flexion to 30 degrees or less or ankylosis of the thoracolumbar spine.

C.  Additional Considerations

The Board finds that a higher rating is not warranted under Diagnostic Code 5243 as the clinical evidence of record does not show the Veteran has incapacitating episodes due intervertebral disc syndrome for any period.  The May 2004 VA QTC examiner concluded there were no signs of intervertebral disc syndrome present.  The April 2005 VA examiner noted the Veteran had no incapacitating episodes during the last 12-month period.  Most recently, the November 2012 VA DBQ examiner marked the Veteran does not have intervetebral disc syndrome of the thoracolumbar spine.  

Next, the Board finds that a separate disability rating may be warranted for any period due to any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  As discussed above, service connection for radiculopathy of the left and right legs as secondary to the service-connected lumbar spine disability has been granted.  The Board also notes that the Veteran complained at a February 2013 private treatment session of urinary frequency but of no other bladder or bowel issues; however, the evidentiary record does not indicate any other associated objective neurological abnormalities related to the lumbar spine disability.  

Next, the Board finds that the evidentiary record, to include the Veteran's reported symptomatology, as discussed in detail below, does not demonstrate additional functional impairment beyond what is contemplated in the currently assigned disability ratings for any period.  

An October 2003 private treatment record noted the Veteran's subjective complaints of low back pain.  

The May 2004 VA QTC examiner documented the Veteran's complaints of constant back pain and pain of the thoracolumbar spine began at 80 degrees of flexion and at 20 degrees of extension.  He concluded that range of motion of the spine is additionally limited by pain and lack of endurance, but pain is the major functional impact.  There is also no additional limitation by fatigue, weakness, or incoordination.  The Veteran also informed the examiner he can function with the pain with use of medication, there is no incapacitation, and functional impairment is limited to lifting weights.  

At the April 2005 VA examination, the Veteran reported low back pain and trouble doing activities of daily living around the house, such as squatting, bending, lifting, climbing, pushing, or pulling.  Upon repetitive use testing, there was increased pain but no decreased range of motion or incoordination.  The Veteran also admitted to no fatigue or weakness after repetitive use.  The examiner noted that increased pain has the major functional impact, there was no motor weakness detected of the paraspinal of the lumbar spine, and the Veteran asserted that during daily flare-ups, which can last for several hours, he gets the identical constellation of symptoms as during repetitive use.

A January 2010 private medical work/school status note documented the Veteran's work restrictions to no lifting or carrying objects greater than 10 pounds and to allow for frequent breaks and alternate sitting and standing every 90 minutes.  

At the November 2012 VA DBQ examination, the Veteran reiterated complaints of back pain.  He noted exercising though the pain is extreme, has had physical therapy in the past, and pain while sitting for a long period of time, to include while driving.  The examiner indicated the Veteran did not report that flare-ups impact the function of the back.  The Veteran exhibited objective findings of painful motion throughout range of motion testing or additional limitation in range of motion after repetitive-use testing.  The examiner concluded the Veteran does not have any functional loss and/or functional impairment of the thoracolumbar spine.

The Veteran also asserted in written statements that sometimes he is unable to get out of bed due to back pain (January 2005), he can barely sit up, stand up to work, cook, or do other normal activities due to the back pain (December 2006 VA Form 9), and unable to put on socks without assistance or hold his granddaughter (February 2013). 

The Board finds that the Veteran's complaints of pain are adequately contemplated in the currently assigned disability ratings and the mere presence of pain does not by itself constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. at 205, Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by the Court.  See Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a higher evaluation for any period.

The Board has considered the reported history of symptomatology regarding the service-connected lumbar spine disability by the Veteran, his wife, and former co-worker, and acknowledges that they are competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Specifically, in a March 2006 statement, the Veteran's former co worker reported observing the Veteran unable to drive, sit, walk, or stand for very short distances or periods of time.  The Veteran's wife also noted, in a March 2006 statement, her observations of the Veteran's difficulty with sleep due to back pain and limited ability to perform basic functions of driving, walking, running, and completing some yard work.

Nonetheless, the Board acknowledges they are not competent to identify a specific level of the service-connected disability on appeal according to the appropriate diagnostic code.  In this case, such competent evidence concerning the nature and extent of the service-connected lumbar spine disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and increased symptomatology and his wife and co worker's observations.  See Layno, 6 Vet. App. at 470; Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.

Fully considering the lay and medical evidence for the respective increased rating periods on appeal, the reported symptomatology, as discussed above, more closely approximate a manifestation of the currently assigned disability ratings under Diagnostic Codes 5237 and 5242 and DeLuca, 8 Vet. App. at 202.  Therefore, the lay and medical symptomatology does not more closely approximate a manifestation of the rating criteria for the assignment of a higher disability rating, and a preponderance of the evidence is against a disability rating in excess of 10 percent from June 18, 2003 to January 17, 2005 and in excess of 20 percent as of January 18, 2005 for the service-connected lumbar spine disability.  38 C.F.R. §§ 4.3, 4.7.   

Lastly, an extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2012).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the schedular rating criteria do not adequately contemplate and describe the symptoms and functional impairment caused by the service-connected lumbar spine disability.  Specifically, as discussed above, such symptoms and impairment beyond what is provided for higher ratings in the schedular rating criteria include difficulty sleeping, inability to hold granddaughter, the use of assistance while completing activities of daily living, and restrictions on lifting or carrying objects greater than 10 pounds.  

Nonetheless, the Board finds the Veteran's exceptional disability picture does not exhibit other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) as "governing norms," to include marked interference with employment or frequent periods of hospitalization due to the service-connected lumbar spine disability.  Specifically, the Board finds that the Veteran's reported loss of five days from work per year at the May 2004 VA QTC examination does not demonstrate marked interference with employment.  As a result, referral for extra-schedular consideration for the service-connected lumbar spine disability is not required.


ORDER

Service connection for a chronic disorder to account for left ankle pain, including as secondary to service-connected lumbar spine disability, is denied.

Service connection for a chronic disorder to account for right ankle pain, including as secondary to service-connected lumbar spine disability, is denied.

Service connection for a left leg disorder as secondary to service-connected lumbar spine disability is granted.

Service connection for a right leg disorder as secondary to service-connected lumbar spine disability is granted.

An initial disability rating higher than 10 percent prior to January 18, 2005, and higher than 20 percent thereafter for a lumbar spine disability is denied.





REMAND

A request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this case, the Veteran reported in a January 2005 statement that he recently lost employment because the severity of his back pain.  The April 2005 VA examiner noted the Veteran was presently unemployed and his low back keeps him from being employed.  At the May 2005 VA examination for the feet, the Veteran reported he is not currently working partially because of a combination of the foot, ankle, and back problems, but the back problems is the major contributing factor.  In the December 2005 notice of disagreement, the Veteran noted he is not able to maintain suitable employment because of his severe back pain.  In the December 2006 substantive appeal, via a VA Form 9, he reported he has not worked since his April 2005 VA examination.  

The November 2012 VA DBQ examination report also notes the Veteran reported the back disability has caused him to change his employment from working in information technology and climbing up ladders to now working on software.  The examiner reported the Veteran's back disability impacts the ability to work, to include the switch in employment to software administration and the Veteran is okay with activities of daily living but sometimes needs assistance.  Most recently, in a February 2013 statement, the Veteran noted that his degree is in Information Technology and that, due to his severe back and leg pains, he was placed as a Human Resources Specialist which requires him to sit for long periods of time causing severe back pain.  

As a result, the issue of a TDIU due to service-connected disabilities has been raised by the record and is properly before the Board, the Board is remanding this matter for any necessary development and adjudication by the RO.  See Rice, 22 Vet. App. at 447.    

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:
	
1.  Provide the Veteran with additional VCAA notice on the issue of entitlement to a TDIU.

2.  Next, schedule the Veteran for the appropriate examination.  After reviewing the claims file and examining the Veteran, the examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities are so severe as to preclude substantially gainful employment at any point since separation from his last period of ACDUTRA in December 2012.  

3.  Thereafter, the issue of entitlement to a TDIU should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


